U.S. Department of Justice

Federal Bureau of Prisons

 

Office of the General Counsel Washington, DC 20534

OCT 07 2019

MEMORANDUM FOR M. D. SMITH, WARDEN
U.S. MEDICAL CENTER FOR FEDERAL PRISONERS

SPRINGFIELD, MISSOURI
/

FROM: wh icc

Assistant Director/General Counsel

SUBJECT: MILLER, Randall E.
Federal Register No. 05019-089
Request for Reduction in Sentence

Please be advised that Mr. Miller’s request for a reduction in
sentence (RIS) pursuant to 18 U.S.C. § 3582(c) (1) (A) (1) and PS
5050.50, Compassionate Release/Reduction in Sentence: Procedures
for Implementation of 18 U.S.C. §§ 3582(c) (1) (A) and 4205(g),
section 3(b) (“Debilitated Medical Condition”) is denied. We
have carefully reviewed the documentation accompanying this
request and have consulted with the BOP’s Medical Director.

Section 3(b) provides that RIS consideration may be given to an
inmate who has an incurable, progressive illness or who has
suffered a debilitating injury from which he will not recover.
An inmate is considered to be in a “debilitated medical
condition” when he is: (1) completely disabled, meaning he
cannot carry on any self-care and is totally confined to a bed
or chair; or (2) capable of only limited self-care and confined
to a bed or chair for more than 50 percent of his waking hours.

Mr. Miller, age 60, has a history of gastroesophageal reflux
disease, rheumatoid arthritis (RA) diagnosed in 2017, remote
trauma to the right lower extremity leading to a below-the-knee
amputation (BKA), and subsequent right above-the-knee amputation
(AKA) in April 2019. After the BKA, Mr. Miller was able to
ambulate with a prosthesis; however, with the recent AKA and RA,
he is now wheelchair bound and primarily relies on a pusher for
mobility. He also requires assistance with transfers to and
from his bed. Due to RA-related pain, he has been unable to
participate in physical therapy (PT) for strength and balance
training required for future prosthesis fitting and ambulation.

Case 2:97-cr-00098-JPS Filed 02/05/20 Page 1of2 Document 2207-1
He has been monitored by a rheumatologist, has tried Humira,
Remicade, and Simponi, and is scheduled for a follow-up
rheumatology evaluation. He is currently being treated with
steroids and methotrexate, which is causing gastrointestinal
intolerance and decreasing his appetite. Due to his need for
assistance with the majority of his activities of daily living
(ADLs) and instrumental ADLs, he was placed on the inpatient
medical unit. He remains able to feed himself with setup,
transfer, use the toilet, and operate the telephone and
computer.

Mr. Miller’s condition could improve with additional
interventions. Specifically, with optimized treatment of his RA
and pain, he could participate in the required PT and move
toward becoming more independent with his ADLs and instrumental
ADLs. Accordingly, he does not meet the criteria for a RIS
under section 3(b) at this time, and his RIS request is denied.
He may submit a new RIS request if indicated following
rheumatology consultations, medication adjustments, and PT as
indicated.

Please provide Mr. Miller with a copy of this decision.

ce: J. E. Krueger, Regional Director, North Central Region

Case 2:97-cr-00098-JPS Filed 02/05/20 Page 2 of 2 Document 2207-1
